Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At line 2 of the claim, between “coefficient” and “and”, ---heater element--- should be inserted, for which an antecedent basis can then be found in claim 14.
Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s acknowledged prior art (“APA,” US PGPub. 2020/0015325) in view of US PGPub. 2002/0153368 to Gardner et al (Gardner).
	Referring to Figures 1A & 1B, and ¶¶ [0014] – [0022], the APA discloses, as recited in independent claims 1, 8, 14 and 20, a “floor panel [10]... comprising: an impact layer [28]... a core layer [18]... a positive temperature coefficient heater [24] between the impact layer and the core layer, the heater comprising a first dielectric layer [24A]; a positive temperature coefficient heater element [24C] on the first dielectric layer; and a second dielectric layer [24D] overlaying and... the positive temperature coefficient heater element; and at least one structural layer [16, 18] between the impact layer and the bottom surface” of the floor panel.
As recited in independent method claims 14 and 20, such “PTC heaters are typically made of conductive inks printed on... polymer substrates” (¶ [0019]).

Hence claims 1, 8, 14, and 20 differ substantively from the APA only in calling for welding the first and second dielectric layers together, with the PTC heater element and bus bars therebetween, joining these layers without the use of adhesive.  Gardner discloses, at Figs. 1 & 2A, and ¶¶ [0020] & [0031] – [0033], welding first and second dielectric layers together (16, 18), with the PTC heater element (10) and bus bars (12, 14) therebetween, joining these layers without the use of adhesive. It would have been obvious to weld the dielectric layers together, because “adhesive resins... must be cured... time consuming and dangerous due to the toxicity of the materials involved. In addition, while adhesive resins are widely used to make laminated fabric heaters, the heat output from these type of heaters over a period of time dries the resin, leading to cracking of this layer and ultimately, the heater delaminates and loses function” (Gardner, ¶ [0009]), and, moreover, it affords a more compact and simplified heater structure.
As in claims 3, 11 and 12, the APA discloses polymide first and second dielectric layers (¶ [0018]).

As recited in claims 5, while the APA does not expressly discuss “a second core layer,” this does not patentably distinguish the claim from the prior art. It would have been obvious to add a second core layer strictly and routinely in accord with the desired rigidity of the panel.
As recited in claims 6, 10 and 18, the APA includes bus bars, which are by definition excellent conductors such as silver or copper and, conventionally, applied as precursor inks commercially available at the time of the invention (¶ [0031]). Because these are readily applicable, as inks, to diverse substrate shapes, they would have been the obvious choice to one of ordinary skill in the art.
As recited in claim 7, the APA discloses a “structural layer [16, 20]... comprising a structural fiber matrix... with a structural resin” (¶ [0015]).
As recited in claim 13, although the APA does not discuss dielectric layer thickness, such as the claimed 20 – 200 microns, because heater layer thickness is routinely determined by structural constraints and power needs, the recited range would have been obvious.
And as recited in claims 15 and 16, because inks for heating layers and bus bars are first applied to the dielectric substrate, and ordinarily cured by heating before adding further covering layers, it would have been obvious to thus pretreat the first dielectric layer, by applying the PTC heater layer and bus bars to the dielectric substrate, and curing the composite.  
As recited in claims 9 and 17, the APA includes a PTC heater precursor as conductive inks (¶ [0019]), but does not discuss particulars such as “carbon-filled” PTC 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/            Primary Examiner, Art Unit 3761                                                                                                                                                                                            	11/15/21